       Case 16-41107             Doc 27        Filed 06/17/21 Entered 06/17/21 10:25:47                            Desc Notice to
                                              Individual Debtor RE Page 1 of 5
Form ntc522q

                                THE UNITED STATES BANKRUPTCY COURT
                                      For the Eastern District of Texas
Suite 300B
660 North Central Expressway
Plano, TX 75074
(972)509−1240


   IN RE:
   Cindy Jolene DeLoach                                                Case No.: 16−41107 BTR
   263 Reeder Dr.
   Coppell, TX 75019−4812                                              Chapter: 13
   Social Security No.:
   xxx−xx−2026

   Debtor(s)



                                            Notice to Debtor(s) Regarding Submission
                                         of Documents Required for Entry of Discharge



 A Notice of Plan Completion has been filed by Carey D. Ebert , Chapter 13 Trustee, indicating that you have completed all payments to the
Trustee under the confirmed plan in this case. As a result, the Court has issued on this date a "Notice of Intent to Initiate Discharge Process
in a Chapter 13 Case Filed on or After October 17, 2005" in which you have been given 30 days to file the following documents with the
Court to determine your eligibility to receive a Chapter 13 discharge in this case:


         (1) a "Statement of Debtor Regarding Applicability of 11 U.S.C. §522(q) in a Chapter 12 or 13 Case" in a format
         substantially conforming to TXEB Local Form 4004−c;
         (2) a "Certification of Debtor Regarding Status of Domestic Support Obligations in a Chapter 12 or 13 Case" in a format
         substantially conforming to TXEB Local Form 4004−d; and
         (3) unless it has been previously filed in the case, a "Certification of Completion of Instructional Course Concerning
         Personal Financial Management" (Official Form 23).


The forms for items 1 & 2 are enclosed for your convenience. Item #3 will be supplied by the entity from which you obtained your personal
financial management instruction.
These issues require your immediate attention. Please complete, sign, and return the enclosed documents to the Court immediately.
Please notice that a separate document is required from each debtor. Any failure to file these required documents within the prescribed time
period may result in the closing of this case without the entry of a discharge order and any motion to reopen the case to cure any such
deficiency must be accompanied by the payment of the prescribed filing fee prior to the reopening of the case. The Court reserves the right
to schedule a hearing regarding any of these matters.


                                                                        Jason K. McDonald, Clerk
Case 16-41107   Doc 27    Filed 06/17/21 Entered 06/17/21 10:25:47   Desc Notice to
                         Individual Debtor RE Page 2 of 5
           Case 16-41107                         Doc 27             Filed 06/17/21 Entered 06/17/21 10:25:47                          Desc Notice to
                                                                   Individual Debtor RE Page 3 of 5


                                                THE UNITED STATES BANKRUPTCY COURT
                                                      For the Eastern District of Texas
Suite 300B
660 North Central Expressway
Plano, TX 75074
(972)509−1240


       IN RE:
       Cindy Jolene DeLoach                                                                        Case No.: 16−41107 BTR
       263 Reeder Dr.                                                                              Chapter: 13
       Coppell, TX 75019−4812
       Social Security No.:
       xxx−xx−2026

       Debtor(s)



                                         STATEMENT OF DEBTOR REGARDING APPLICABILITY OF
                                              11 U.S.C. §522(q) IN A CHAPTER 12 OR 13 CASE


                                                                                                   1
      I, Cindy Jolene DeLoach, as a debtor in the above−referenced case, declare under penalty of perjury that:
(1) I __ have __ have not: tendered all payments to creditors required to be tendered by me under the provisions of the confirmed Chapter
(12 or 13) plan in this case;
(2) I __ have __ have not: been convicted of a felony (as defined in 18 U.S.C. §3156), the circumstances of which demonstrate that the
filing of this bankruptcy case constituted an abuse of the provisions of Title 11, United States Code;
(3) I __ do __ do not: owe a pre−confirmation debt arising from any violation of any federal or state securities law or any regulation or
order arising from such law;
(4) I __ do __ do not: owe a pre−confirmation debt arising from fraud, deceit, or manipulation in a fiduciary capacity or in connection with
the purchase of any registered security;
(5) I __ do __ do not: owe a pre−confirmation debt arising from any civil remedy provided by 18 U.S.C. §1964;
(6) I __ do __ do not: owe a pre−confirmation debt arising from any criminal act, intentional tort, or willful or reckless misconduct that
caused serious physical injury or death to another individual during the five (5) years preceding the filing of this bankruptcy case; and
(7) there is no pending proceeding in which I may be found guilty of a felony or be found liable for a debt which would alter any of the
foregoing declarations.




Date: ______________________                                                                             Signature: _________________________________________
                                                                                                                                           Cindy Jolene DeLoach

1
    A separate certification must be submitted for each debtor seeking a discharge in this case.
Case 16-41107   Doc 27    Filed 06/17/21 Entered 06/17/21 10:25:47   Desc Notice to
                         Individual Debtor RE Page 4 of 5
        Case 16-41107                   Doc 27           Filed 06/17/21 Entered 06/17/21 10:25:47                                           Desc Notice to
                                                        Individual Debtor RE Page 5 of 5


                                       THE UNITED STATES BANKRUPTCY COURT
                                             For the Eastern District of Texas
Suite 300B
660 North Central Expressway
Plano, TX 75074
(972)509−1240


     IN RE:
     Cindy Jolene DeLoach                                                              Case No.: 16−41107 BTR
     263 Reeder Dr.                                                                    Chapter: 13
     Coppell, TX 75019−4812
     Social Security No.:
     xxx−xx−2026

     Debtor(s)



                           CERTIFICATION OF DEBTOR REGARDING STATUS OF DOMESTIC
                               SUPPORT OBLIGATIONS IN A CHAPTER 12 OR 13 CASE


                                                                                   1
I, Cindy Jolene DeLoach, as a debtor in the above−referenced case, declare under penalty of perjury that:
[CHOOSE ONE]:
__ As of the date of this certification, I have paid all "domestic support obligations," as that term is defined in 11 U.S.C. §101 (14A): 2


            (a) which were owed by me under any judicial or administrative order, or any statute prior to the commencement of this
            case (but only to the extent provided for by my confirmed Chapter 13 plan); and
            (b) which have become due and owing by me under any judicial or administrative order, or any statute since the
            commencement of this case.


__ I have owed no domestic support obligations, as that term is defined in 11 U.S.C. §101 (14A), during the pendency of this case.




Date: ______________________                                                                     Signature: _________________________________________
                                                                                                                                   Cindy Jolene DeLoach




 1
  A separate certification must be submitted for each debtor seeking a discharge in this case.
 211 U.S.C. §101(14A) provides that: The term "domestic support obligation" means a debt that accrues before, on, or after the date of the order for relief in a case
under this title, including interest that accrues on that debt as provided under applicable nonbankruptcy law notwithstanding any other provision of this title, that is
   (A) owed to or recoverable by
      (i) a spouse, former spouse, or child of the debtor or such child's parent, legal guardian, or responsible relative; or
      (ii) a governmental unit;
   (B) in the nature of alimony, maintenance, or support (including assistance provided by a governmental unit) of such spouse, former spouse,
   or child of the debtor or such child's parent, without regard to whether such debt is expressly so designated;
   (C) established or subject to establishment before, on, or after the date of the order for relief in a case under this title, by reason of applicable provisions of
      (i) a separation agreement, divorce decree, or property settlement agreement;
      (ii) an order of a court of record; or
      (iii) a determination made in accordance with applicable nonbankruptcy law by a governmental unit; and
   (D) not assigned to a nongovernmental entity, unless that obligation is assigned voluntarily by the spouse, former spouse, child of the debtor, or such child's
   parent, legal guardian or responsible relative for the purpose of collecting the debt.
